Case: 1:20-cr-00137-SNLJ-ACL Doc. #: 50 Filed: 06/09/21 Page: 1 of 1 PageID #: 220




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                           SOUTHEASTERN DIVISION


UNITED STATES OF AMERICA,                )
                                         )
                    Plaintiff,           )
                                         )
      vs.                                )   Case No. 1:20CR00137 SNLJ
                                         )
JA WON D. JOHNSON,                       )
                                         )
                    Defendant.           )

                                    ORDER

      IT IS HEREBY ORDERED that the amended report and recommendation of United

States Magistrate Judge Abbie Crites-Leoni (#47), filed May 18, 2021 be and is

SUSTAINED, ADOPTED and INCORPORATED herein.

      IT IS HEREBY ORDERED that Defendant's Motion to Suppress Physical Evidence

and Statements (#24) be DENIED.

      Dated this %/{day of June, 2021.




                                         STffiSHEN N. L i ~ G , JR.
                                         SENIOR UNITED STATES DISTRICT JUDGE
